Case: 12-12448         Date Filed: 12/05/2012   Page: 1 of 7

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12448
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 6:11-cr-00287-GAP-KRS-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

LAWRENCE LOCKHART,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (December 5, 2012)

Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:

         Lawrence Lockhart appeals his total sentence of 96 months’ imprisonment,
              Case: 12-12448     Date Filed: 12/05/2012    Page: 2 of 7

imposed below the applicable guideline range of 188 to 235 months’

imprisonment, after he pled guilty to distribution and possession with intent to

distribute cocaine base (“crack cocaine”), in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C). For the reasons set forth below, we affirm Lockhart’s sentence.

                                          I.

      According to the presentence investigation report (“PSI”), Lockhart was

arrested after he sold eight grams of crack cocaine to a confidential source. The

PSI classified Lockhart as a career offender, pursuant to U.S.S.G. § 4B1.1, due to

him having at least two qualifying prior convictions, and, thus, he had an

enhanced offense level of 34. After a 3-level reduction for his acceptance of

responsibility, pursuant to U.S.S.G. § 3E1.1(a), (b), he had a total offense level of

31, a criminal history category of VI, and an applicable guideline range of 188 to

235 months’ imprisonment.

      The PSI stated that, between 1989 and 1990, Lockhart was convicted of

petit theft, battery, aggravated battery, three counts of aggravated assault on a law

enforcement officer, improper exhibition of a weapon or firearm, possession of a

firearm by a convicted felony, and possession of cocaine and cannabis. In 2000,

he was convicted of fleeing and attempting to elude a law enforcement officer,

reckless driving, criminal mischief, and trespass to the land of another. Other than

                                          2
                 Case: 12-12448   Date Filed: 12/05/2012   Page: 3 of 7

various convictions for traffic offenses, his only other conviction until the instant

offense occurred in 2003, for delivery of cocaine.

      Before sentencing, Lockhart requested a downward variance from the

applicable guideline range. Specifically, he requested a sentence within the range

of 41 to 51 months’ imprisonment, which was the guideline range that would have

applied had he not been classified as a career offender. He argued that the 18

U.S.C. § 3553(a) factors supported the variance, noting that his offense was

relatively minor and that the seriousness of his misbehavior had decreased over the

past 20 years.

      At sentencing, the government objected to Lockhart’s request for a

downward variance because Lockhart’s criminal history was violent, involved

drug activity, and was extensive. Lockhart responded that his criminal history was

“problematic,” but most of his violent history occurred when he was 18 or 19

years of age. Further, his last drug offense occurred in 2003. Lockhart also had

his daughter and his girlfriend provide statements concerning the positive role he

played in their lives and the lives of his children. Lockhart, speaking on his own

behalf, apologized for committing his offense and requested leniency.

      In considering the 18 U.S.C. § 3553 factors, the district court stated that,

although drug trafficking was a serious problem in the United States, Lockhart’s

                                          3
              Case: 12-12448      Date Filed: 12/05/2012   Page: 4 of 7

offense was minor, as it involved eight grams of crack cocaine. The district court

had concerns about the severity of the enhancement in light of the circumstances

of Lockhart’s criminal history, which demonstrated that the most serious offenses

occurred 20 years before the instant offense. The court stated that it was uncertain

whether anything it did would deter the drug trade, but found that the need-to-

deter factor, in this case, was not a mitigating factor. The court further stated that

it was difficult to determine what sentence would promote respect for the law and

just punishment in light of the fact that the career offender guideline applied. The

court then imposed a sentence of 96 months’ imprisonment based on the statutory

factors, finding that the sentence was more than adequate and sufficient, but not

greater than necessary to comply with the statutory objectives.

                                          II.

      On appeal, Lockhart argues that his sentence was substantively

unreasonable under the totality of the circumstances. According to Lockhart, his

offense of conviction was a minor, non-violent drug crime. Further, his criminal

history reflected that most of his previous convictions were from over 20 years

ago. Thus, Lockhart contends that the career offender guideline should have had

no role in the district court’s analysis of the § 3553(a) factors, and the court should

have imposed a sentence within the guideline range that would have applied had

                                           4
              Case: 12-12448     Date Filed: 12/05/2012   Page: 5 of 7

he not been classified as a career offender.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. See Gall v. United States, 552 U.S. 38, 41, 128 S.

Ct. 586, 591, 169 L. Ed. 2d 445 (2007). A district court’s sentence need not be the

most appropriate one, but rather need only be a reasonable one. United States v.

Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc). We may set aside a sentence

only if we determine, after giving a full measure of deference to the sentencing

judge, that the sentence imposed truly is unreasonable. Id. The party challenging

the sentence has the burden of establishing that the sentence was unreasonable

based on the record and the factors set forth in 18 U.S.C. § 3553(a). United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In reviewing a sentence’s substantive reasonableness, we examine the

totality of the circumstances, which includes an inquiry into whether the § 3553(a)

factors support the sentence in question. United States v. Gonzales, 550 F.3d

1319, 1323-24 (11th Cir. 2008). The district court must impose a sentence

sufficient, but not greater than necessary, to comply with the purposes listed in

§ 3553(a)(2), including the need to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant’s future criminal conduct. See

                                          5
               Case: 12-12448     Date Filed: 12/05/2012   Page: 6 of 7

18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court must also

consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Where a defendant’s criminal record shows that the defendant should be

classified as a career offender under U.S.S.G. § 4B1.1, his offense level is driven

by the statutory maximum penalty for the offense, rather than the quantity of drugs

he was trafficking. U.S.S.G. § 4B1.1(b). Yet, the Guidelines sentence range

yielded pursuant to § 4B1.1 is still advisory. See United States v. Williams, 435

F.3d 1350, 1354-56 (11th Cir. 2006) (noting that the district court had applied the

career offender guideline and that the resulting guideline range was advisory, and

affirming the imposition of a sentence outside of the advisory guideline range,

where the court had not imposed the sentence solely because of a disagreement

with the Guidelines, but rather gave specific, valid reasons for its sentence).

      Lockhart has not shown that the district court imposed a substantively

unreasonable sentence. Lockhart’s sentence of 96 months’ imprisonment was well

below the applicable guideline range of 188 to 235 months’ imprisonment. The

                                           6
                Case: 12-12448   Date Filed: 12/05/2012   Page: 7 of 7

record demonstrates that the district court considered the § 3553(a) factors in

imposing the sentence, and there is nothing in the record demonstrating that the

sentence is unreasonable based on those factors. Although the district court

recognized several reasons for varying from the applicable guideline range of 188

to 235 months’ imprisonment, Lockhart still had a significant criminal history,

involving previous drug convictions, aggravated assault on a law enforcement

officer, and aggravated battery. The court found that the sentence imposed was

certainly sufficient, but not greater than necessary to comply with the statutory

objectives, and Lockhart has not shown otherwise. Accordingly, the district

court’s decision to not sentence Lockhart within the guideline range that would

apply in the absence of the career offender guideline was not substantively

unreasonable.

      For the foregoing reasons, we affirm Lockhart’s sentence.

      AFFIRMED.




                                          7